UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Daegis, Inc. (Name of Issuer) COMMON STOCK (Title of Class of Securities) (CUSIP Number) January 9, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.233720101 1.Names of Reporting Persons.WILLIAM K. JURIKA I.R.S. Identification Nos. of above persons (entities only). 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)X 3. SEC Use Only 4.Citizenship or Place of Organization—UNITED STATES Number of Shares Beneficially Owned by Each Reporting Person With 5.Sole Voting Power1,354,180 – these shares consist of 1,253,560 shares in the Jurika Family Trust, 85,500 shares held in the William K. Jurika,Roth IRA (The “WILLIAM ROTH IRA”) and 15,120 shares held in the William K Jurika, Roth Contributory IRA (The “WILLIAM CONTRIBUTORY IRA”). 6.Shared Voting Power0. 7.Sole Dispositive Power—1,354,180 – these shares consist of 1,253,560 shares in the Jurika Family Trust,85,500 shares held in the William K. Jurika,Roth IRA (The “WILLIAM ROTH IRA”) and 15,120 shares held in the William K Jurika, Roth Contributory IRA (The “WILLIAM CONTRIBUTORY IRA”). 8.Shared Dispositive Power0. 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,354,180. 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11.Percent of Class Represented by Amount in Row (9) 9.2%. 12.Type of Reporting Person (See Instructions) IN Item 1. (a) Name of Issuer DAEGIS, INC. (b) Address of Issuer’s Principal Executive Offices 1420 Rocky Ridge Drive, Suite 380 ROSEVILLE, CA 95661 -2- Item 2. (a) Name of Person Filing WILLIAM K. JURIKA (b) Address of Principal Business Office or, if none, Residence 42 GLEN ALPINE ROAD PIEDMONT, CA 94611 (c) Citizenship UNITED STATES (place of organization) (d) Title of Class of Securities COMMON STOCK (e) CUSIP Number 233720101 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a)
